 


114 HR 1748 IH: Safe Building Code Incentive Act of 2015
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1748 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2015 
Mr. Diaz-Balart (for himself, Mr. Sires, and Mr. Gibson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to enhance existing programs providing mitigation assistance by encouraging States to adopt and actively enforce State building codes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safe Building Code Incentive Act of 2015. 2.FindingsCongress finds that— 
(1)mitigation planning is the foundation for saving lives, protecting residential and commercial properties, and developing disaster resistant communities; (2)recent studies of the performance of building structures during disasters have demonstrated that the adoption and active enforcement of State building codes have greatly reduced residential and commercial property damage and personal injury resulting from major disasters; 
(3)modern building codes govern all aspects of construction and are designed to ensure that single-family residential dwellings and commercial structures are protected from natural disasters; (4)the people of the United States rely on active enforcement of modern building codes for assurance that minimum standards for reducing personal injuries and property damages have been met in the buildings they live in, work in, and visit everyday; 
(5)active enforcement of building codes plays an increasingly important role in public safety and loss prevention of residential and commercial property; (6)active enforcement of building codes based on nationally recognized models reduces the need for public disaster aid, creates sustainable communities, promotes a level and consistent playing field for design professionals, suppliers, and builders, and can contribute to the durability of residential and commercial structures; 
(7)under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Federal Emergency Management Agency provides Federal assistance to States for mitigation efforts; (8)it is beneficial and appropriate to expand Federal mitigation assistance to encourage States to take a comprehensive and integrated approach to disaster loss reduction; and 
(9)it is beneficial to the Federal Government and appropriate that Federal mitigation assistance be used to encourage the adoption and active enforcement of State building codes as a disaster mitigation strategy under the auspices of a comprehensive disaster loss reduction plan. 3.PurposesThe purposes of this Act are to— 
(1)substantially mitigate the occurrence of loss to residential and commercial property, reduce and minimize damage when losses to residential and commercial property occur, improve the quality and value of residential and commercial property, and reduce the need for public disaster aid; (2)provide incentives for the adoption and active enforcement of State building codes; 
(3)encourage States to continue their key responsibility to coordinate all State and local activities relating to hazard evaluation and mitigation, as specified in section 201.3(c) of title 44, Code of Federal Regulations, through the adoption and active enforcement of State building codes; and (4)encourage States to require that local governments use a current version of a nationally applicable model building code that address natural hazards as a basis for design and construction of State-sponsored mitigation projects described in section 201.5(b)(4)(iv) of title 44, Code of Federal Regulations. 
4.Additional mitigation assistanceSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:  (f)Additional mitigation assistance (1)In generalIf, at the time of a declaration of a major disaster, the affected State has in effect and is actively enforcing throughout the State an approved State building code, the President may increase the maximum total of contributions under this section for the major disaster, as specified in subsection (a) and section 322(e), by an amount equal to 4 percent of the estimated aggregate amount of grants to be made (less any associated administrative costs) under this Act with respect to the major disaster. 
(2)SubmissionTo be eligible for an increased Federal share under paragraph (1), a State shall submit its State building code to the President for approval. (3)ApprovalThe President shall approve a State building code submitted under paragraph (2) if the President determines that the building code— 
(A)is consistent with the most recent version of a nationally recognized model building code; (B)has been adopted by the State within 6 years of the most recent version of the nationally recognized model building code; and 
(C)uses the nationally recognized model building code as a minimum standard. (4)Periodic updatesThe President, acting through the Administrator, shall set appropriate standards, by regulation, for the periodic update, resubmittal, and approval of a State building code approved by the President in accordance with paragraph (3) that are consistent with similar requirements related to mitigation planning under section 322. 
(5)DefinitionsIn this subsection, the following definitions apply: (A)Actively enforcingThe term actively enforcing means effective jurisdictional execution of all phases of a State building code in the process of examination and approval of construction plans, specifications, and technical data and the inspection of new construction or renovation. 
(B)Nationally recognized model building codeThe term nationally recognized model building code means a building code for residential and commercial construction and construction materials that— (i)has been developed and published by a code organization in an open consensus type forum with input from national experts; and 
(ii)is based on national structural design standards that establish minimum acceptable criteria for the design, construction, and maintenance of residential and commercial buildings for the purpose of protecting the health, safety, and general welfare of the building’s users against natural disasters. (C)State building codeThe term State building code means requirements and associated standards for residential and commercial construction and construction materials that are implemented on a statewide basis by ordinance, resolution, law, housing or building code, or zoning ordinance. At a minimum, such requirements and associated standards shall apply— 
(i)to construction-related activities of residential building contractors applicable to single-family and 2-family residential structures; and (ii)to construction-related activities of engineers, architects, designers, and commercial building contractors applicable to the structural safety, design, and construction of commercial, industrial, and multifamily structures. 
(6)RegulationsNot later than 180 days after the date of enactment of this subsection, the President, acting through the Administrator of the Federal Emergency Management Agency, shall issue such regulations as may be necessary to carry out this subsection.. 5.Predisaster hazard mitigation (a)Uses of technical and financial assistanceSection 203(e)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(e)(1)(B)) is amended— 
(1)by striking or at the end of clause (ii); (2)by striking the period at the end of clause (iii) and inserting ; or; and 
(3)by adding at the end the following:  (iv)to establish and operate a building department and carry out enforcement activities to implement a State building code approved under section 404(d).. 
(b)Criteria for assistance awardsSection 203(g) of such Act (42 U.S.C. 5133(g)) is amended— (1)by striking and at the end of paragraph (9); 
(2)by redesignating paragraph (10) as paragraph (11); and (3)by inserting after paragraph (9) the following: 
 
(10)the extent to which the State or local government is carrying out activities to implement a State building code approved under section 404(d) and.  